Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
12, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00207-CV


     LANDRY'S, INC. AND HOUSTON AQUARIUM, INC., Appellants

                                         V.

   ANIMAL LEGAL DEFENSE FUND, CARNEY ANNE NASSER, AND
                 CHERYL CONLEY, Appellees

                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-79698


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed February 22, 2017. On September
30, 2021, the parties filed an agreed motion to set aside the trial court’s judgment,
without regard to the merits, and remand the case to the trial court for rendition of
judgment in accordance with the parties’ settlement agreement. See Tex. R. App.
P. 42.1(a)(2)(B). The motion is granted.

      The appeal is dismissed, the trial court’s judgment is set aside without regard
to the merits, and the case is remanded to the trial court for rendition of judgment
in accordance with the parties’ agreement.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.




                                           2